Smith, J\,
delivered the opinion of the court below.
Appellants obtained from appellee a policy of marine insurance for $6,000 upon the steamer W. T. Scovell for a term of one year, commencing on the 29th day of August, 1906, at noon, and terminating on the 29th day of August, 1907, at noon. This policy provided that: “The perils which this company assume under this policy are the unavoidable dangers of rivers, of fires, and of jettisons, that shall cause loss or damage to said vessel or any part thereof, excepting . . . any loss or damage-arising from or occasioned by the bursting of boilers, the collapsing of flues, or the derangement or breaking of engines or machinery, or from consequences of any character resulting from either of the foregoing exceptions, unless the same be caused by unavoidable external violence.” During the time for which said policy was to be in force, and while the said boat was lying at the landing, her boilers exploded, wrecked the boat, and caused it to sink and become a total loss. Appellee having denied liability on the policy, this suit was instituted in the court below to recover on same. From a judgment in favor of appellee, this appeal is taken.
There was no- evidence that the explosion was other than the ordinary explosion of a boiler, caused by the pressure of the steam within, except that the engineer of the boat, examining-one of the sheets of the boiler which had been blown upon the *878■bank, discovered an inward indentation thereon. In order to prove that the explosion was caused by unavoidable external violence, this engineer, who qualified as an expert and was being examined as a witness for appellants, was asked by counsel for appellants this question: “The boiler in good condition, as you stated, and a sufficient quantity of water therein, and that fusible plug in good condition, taking this indentation in the bottom of the boiler into consideration, what, in your opinion, produced -that trouble ?” Which question was objected to by appellee, the objection sustained, and this ruling of the-court is assigned for error. We are therefore called upon to pass upon the correctness of the action of the court below in thus refusing to allow the witness to testify as an expert to what violence, in his opinion, •caused the explosion of the boiler.
The correct answer to this proposition is necessarily involved in the prior determination of the question whether the terms of the policy cover only violence external to the boat — the thing insured. It has been decided ”in the case of Citizens’ Insurance Company v. Glasgow, 9 Mo. 411, that only violence external to the boat is covered by the terms of this: policy, and we think that is the correct view. This being so, and the evidence in this case •clearly showing that the explosion was not due to violence external to the boat, it becomes immaterial whether the witness had testified that in his opinion the explosion was due to violence ■external to the boat, since there were no facts in evidence on which he could have based such an opinion.
The action of the court below was therefore correct, and the judgment is affirmed.